[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO SET ASIDE DORMANCY DISMISSAL (#16050)
The plaintiff's motion is granted because the record reveals that the clerk's office erroneously rejected the plaintiff's "claim for civil trial list" (JD-CL-11) when it was filed on December 26, 1996* along with the plaintiff's "reply and answer to counterclaim" which bear the same date stamp. In fact the defendant had already filed a "claim for jury" on May 20, 1994 so that the trial list claim designating the case for the jury list should not have been rejected by the clerk. Thus, the plaintiff did all he was required to do to avoid a judgment of dismissal. Thus, the dormancy dismissal of December 26, 1996 was issued in error.
The court is not required to determine whether the demands of P.B. 17-4 have been satisfied because a court enjoys inherent power to correct a judgment which resulted from inadvertence, mistake or clerical error. Hill v. Hill, 29 Conn. App. 452
(1991).
THE COURT,
MOTTOLESE, JUDGE